        Case: 3:19-cv-01054-wmc Document #: 11 Filed: 06/14/21 Page 1 of 3


                                                                  2021 ,-j,u-tNe:045FNpi?E
                                                                                        ti i2o, 27
In the United States District Court
For the Western District of WisconsiWiElisigs:
                                                                          WO Or


PATRICIA A. DOWNS

PLAINTIFF                                CASE NO. 19CV-1054-wmc

V

CITY OF LA CROSSE

DEFENDANT




                    NOTICE OF APPEAL


               GO-
PATRICIA A. DOWNS                                      JUNE 6, 2021
          Case: 3:19-cv-01054-wmc Document #: 11 Filed: 06/14/21 Page 2 of 3




THIS IS THE CORRECT COURT TO FILE MY CASE. I MAY BE LACKING SOME INFORMATION AS FAR AS
EXACT NAMES BUT, THE FACTS SUPPORT THE LOCATION OF MY COMPLAINT IN THE AMERICAN COURT
SYSTEM.



IN February OF 20201 RECEIVED AN OFFICIAL DOCUMENT FROM THIS COURT SAYING IT WOULD BE
INVESTIGATING THE ALLEGATIONS IN THE COMPLAINT HOWEVER, I HAVE NEVER BEEN CONTACTED BY
THE COURT LISTING ANY QUESTIONS OR ANSWERERS CONCERNING NAMING THE 'PLAYERS' OR
PROVIDING MORE INFORMATION REGARDING MY STATEMENTS.



I THINK THE COURT IS IN GREAT ERROR DISMISSING MY CASE AND SHOULD HAVE REQUESTED MORE
INFORMATIONN AND DOCUMENTATION SUPPORTING MY CLAIM.




                 _      fa ciAnAzz
                      6/.01i 2+1 16 0000




  0 t -66960 Iloom
                                           VOL VS
   St7- 9$
                                                    Case: 3:19-cv-01054-wmc Document #: 11 Filed: 06/14/21 Page 3 of 3




         ,1191_10WV
         16 m1Qttir
     IM r 3SSOkki 9
0 IVd 01181dra              11111111111
